DISMISS and Opinion Filed May 12, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01023-CV

                       DAVONTAY ROBINS, Appellant
                                    V.
                       DAVIS 1309 MAIN LLC, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-04445-D

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                           Opinion by Justice Goldstein
      On March 14, 2022, after appellant failed to comply with our directive to file

written verification he had requested the reporter’s record, we ordered the appeal

submitted without the reporter’s record, see TEX. R. APP. P. 37.3(c), and set April

13, 2022 as the deadline for appellant to file his brief. When appellant had not filed

his brief by April 19, 2022, we directed him to file it within ten days and cautioned

that failure to do so would result in dismissal of the appeal. See id. 38.8(a)(1). To

date, appellant has not complied.
     Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).




                                         /Bonnie Lee Goldstein/
                                         BONNIE LEE GOLDSTEIN
                                         JUSTICE


211023F.P05




                                      –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

DAVONTAY ROBINS, Appellant                 On Appeal from the County Court at
                                           Law No. 4, Dallas County, Texas
No. 05-21-01023-CV        V.               Trial Court Cause No. CC-21-04445-
                                           D.
DAVIS 1309 MAIN LLC, Appellee              Opinion delivered by Justice
                                           Goldstein, Justices Myers and
                                           Carlyle participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered May 12, 2022.




                                     –3–